SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT Among OMEGA HEALTHCARE INVESTORS, INC. THE LESSOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF THE LESSEE ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF AND THE GUARANTOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF Dated As Of February 1, 2008 TABLE OF CONTENTS ARTICLE I 2 1.1 LEASE 2 1.2 SINGLE, INDIVISIBLE LEASE 4 1.3 JOINT AND SEVERAL OBLIGATION 4 1.4 TERM. 4 1.5 OPTIONS TO RENEW. 4 ARTICLE II 6 2.1 DEFINITIONS 6 ARTICLE III 16 3.1 RENT 16 3.2 ADDITIONAL CHARGES 16 3.3 LATE CHARGE. 17 3.4 METHOD OF PAYMENT OF RENT 17 3.5 NET LEASE. 17 3.6 LIMITATION ON COUNTERCLAIM. 17 3.7 FUTURE TRANSITION OF CERTAIN ADDITIONAL FACILITIES. 17 ARTICLE IV 19 4.1 PAYMENT OF IMPOSITIONS 19 4.2 NOTICE OF IMPOSITIONS 20 4.3 ADJUSTMENT OF IMPOSITIONS 21 4.4 UTILITY CHARGES 21 4.5 INSURANCE PREMIUMS 21 ARTICLE V 21 5.1 NO TERMINATION, ABATEMENT, ETC. 21 ARTICLE VI 21 6.1 OWNERSHIP OF THE LEASED PROPERTIES 21 6.2 LESSOR’S PERSONAL PROPERTY 22 6.3 LESSEE’S PERSONAL PROPERTY 22 6.4 GRANT OF SECURITY INTEREST IN LESSEE’S PERSONAL PROPERTY 23 ARTICLE VII 23 7.1 CONDITION OF THE LEASED PROPERTIES 23 7.2 USE OF LEASED PROPERTIES. 23 7.3 CERTAIN ENVIRONMENTAL MATTERS. 24 ARTICLE VIII 30 8.1 REPRESENTATIONS AND WARRANTIES OF LESSEE AND SUN. 30 8.2 REPRESENTATIONS AND WARRANTIES OF LESSOR. 31 8.3 LIMITATION ON REMEDIES. 33 8.4 COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS. 33 8.5 LEGAL REQUIREMENT COVENANTS 33 8.6 CERTAIN COVENANTS REGARDING MANAGEMENT. 33 ARTICLE IX 34 9.1 MAINTENANCE AND REPAIR. 34 9.2 ENCROACHMENTS, RESTRICTIONS, ETC 36 9.3 FACILITY IMPROVEMENTS 37 ARTICLE X 37 10.1 CONSTRUCTION OF ALTERATIONS AND ADDITIONS TO THE LEASED PROPERTIES 37 ARTICLE XI 38 11.1 LIENS 38 ARTICLE XII 38 12.1 PERMITTED CONTESTS. 38 12.2 LESSOR’S REQUIREMENT FOR DEPOSITS 39 ARTICLE XIII 40 13.1 GENERAL INSURANCE REQUIREMENTS 40 13.2 REPLACEMENT COST 41 13.3 ADDITIONAL INSURANCE. 42 13.4 WAIVER OF SUBROGATION 42 13.5 FORM SATISFACTORY, ETC. 42 13.6 INCREASE IN LIMITS. 43 13.7 BLANKET POLICY. 43 13.8 NO SEPARATE INSURANCE. 43 ARTICLE XIV 44 14.1 INSURANCE PROCEEDS. 44 14.2 RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION COVERED BY INSURANCE. 44 14.3 RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION NOT COVERED BY INSURANCE 45 14.4 LESSEE’S PROPERTY. 45 14.5 RESTORATION OF LESSEE’S PROPERTY. 45 14.6 DAMAGE NEAR END OF TERM. 45 14.7 WAIVER. 46 14.8 PROCEDURE FOR DISBURSEMENT OF INSURANCE PROCEEDS EQUAL TO OR GREATER THAN THE SELF-ADMINISTERED AMOUNT 46 14.9 INSURANCE PROCEEDS PAID TO FACILITY MORTGAGEE. 47 14.10 TERMINATION OF MASTER LEASE; ABATEMENT OF RENT. 47 ARTICLE XV 48 15.1 CONDEMNATION ARTICLE DEFINITIONS. 48 15.2 PARTIES’ RIGHTS AND OBLIGATIONS. 48 15.3 TOTAL TAKING. 48 15.4 ALLOCATION OF PORTION OF AWARD 48 15.5 PARTIAL TAKING 49 15.6 TEMPORARY TAKING. 50 15.7 CONDEMNATION AWARDS PAID TO FACILITY MORTGAGEE. 50 ARTICLE XVI 51 16.1 EVENTS OF DEFAULT 51 16.2 CERTAIN REMEDIES 54 16.3 DAMAGES 54 16.4 WAIVER. 55 16.5 APPLICATION OF FUNDS. 55 16.6 AVAILABILITY OF REMEDIES. 55 ARTICLE XVII 55 17.1 RIGHTS TO CURE DEFAULT. 55 ARTICLE XVIII 56 18.1 HOLDING OVER. 56 18.2 CONTINUING CLEAN-UP. 57 18.3 POST TERMINATION TRANSITION. 57 18.4 INDEMNITY. 57 ARTICLE XIX 57 19.1 SUBORDINATION. 57 19.2 ATTORNMENT. 58 19.3 ESTOPPEL CERTIFICATE. 58 ARTICLE XX 59 20.1 RISK OF LOSS. 59 ARTICLE XXI 59 21.1 LESSEE INDEMNIFICATION. 59 21.2 LESSOR INDEMNIFICATION. 59 21.3 SURVIVAL. 60 ARTICLE XXII 60 22.1 GENERAL PROHIBITION AGAINST ASSIGNMENT. 60 22.2 CORPORATE OR PARTNERSHIP TRANSACTIONS. 60 22.3 SUBORDINATION AND ATTORNMENT. 61 22.4 SUBLEASE LIMITATION. 61 ARTICLE XXIII 62 23.1 OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS 62 23.2 PUBLIC OFFERING INFORMATION. 63 23.3 LESSOR’S OBLIGATIONS 63 ARTICLE XXIV 64 24.1 LESSOR’S RIGHT TO INSPECT. 64 ARTICLE XXV 64 25.1 NO WAIVER 64 ARTICLE XXVI 64 26.1 REMEDIES CUMULATIVE 64 ARTICLE XXVII 64 27.1 ACCEPTANCE OF SURRENDER. 64 ARTICLE XXVIII 64 28.1 NO MERGER OF TITLE. 64 28.2 NO PARTNERSHIP 65 ARTICLE XXIX 65 29.1 CONVEYANCE BY LESSOR 65 ARTICLE XXX 65 30.1 QUIET ENJOYMENT. 65 ARTICLE XXXI 65 31.1 NOTICES 65 ARTICLE XXXII 66 32.1 RIGHT OF FIRST OPPORTUNITY. 66 32.2 APPRAISERS 67 ARTICLE XXXIII 68 33.1 BREACH BY LESSOR 68 33.2 COMPLIANCE WITH FACILITY MORTGAGES. 68 ARTICLE XXXIV 69 34.1 FACILITY TRADE NAMES. 69 34.2 TRANSFER OF OPERATIONAL CONTROL OF THE FACILITIES 69 34.3 INTANGIBLES AND PERSONAL PROPERTY 70 ARTICLE XXXV 70 35.1 ARBITRATION. 70 ARTICLE XXXVI 71 36.1 INDEMNIFICATION OF LESSOR. 71 36.2 INDEMNIFICATION OF SUN. 71 36.3 CONDUCT OF CLAIMS. 72 ARTICLE XXXVII 72 37.1 SURVIVAL, CHOICE OF LAW 72 37.2 LIMITATION ON RECOVERY. 73 37.3 CONSENTS. 73 37.4 COUNTERPARTS. 73 37.5 OPTIONS PERSONAL 73 37.6 RIGHTS CUMULATIVE 74 37.7 ENTIRE AGREEMENT. 74 37.8 AMENDMENT IN WRITING 74 37.9 SEVERABILITY. 74 37.10 SUCCESSORS. 74 37.11 TIME OF THE ESSENCE. 74 ARTICLE XXXVIII 74 38.1 COMMISSIONS 74 ARTICLE XXXIX 75 39.1 MEMORANDUM OF LEASE 75 ARTICLE XL 75 40.1 SECURITY DEPOSIT. 75 40.2 APPLICATION OF SECURITY DEPOSIT 75 40.3 TRANSFER OF SECURITY DEPOSIT. 76 THIS SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Master Lease”), is made and entered into on this 1st day of February, 2008 (the “Effective Date”) by and among the lessor entities identified on the signature page hereof (collectively, the “Lessor,” and where the context requires, each, a “Lessor”), the lessee entities listed on the signature page hereof (collectively, jointly and severally, the “Lessee,” and where the context requires, each, a “Lessee”), OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (“Omega”), and the guarantor entities identified on the signature page hereof (each a “Guarantor” and collectively, the “Guarantors”). RECITALS The circumstances underlying the execution of this Master Lease are as follows: A.Capitalized terms used in this Master Lease and not otherwise defined herein are defined in Article II hereof. B.Pursuant to an Amended and Restated Master Lease Agreement dated as of March 1, 2004, but effective as of December 1, 2003, as amended by a First Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security Agreement and Amended and Restated Guaranty dated as of December 1, 2004 (the “Original Sun Master Lease”), a Second Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security Agreement and Amended and Restated Guaranty dated as of March 16, 2005, a Third Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security Agreement and Amended and Restated Guaranty dated as of December 9, 2005, and a Fourth Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security
